IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                                :   NO. 469
                                                      :
AMENDMENT OF RULE 601 OF THE                          :   JUDICIAL ADMINISTRATION
PENNSYLVANIA RULES OF JUDICIAL                        :
ADMINISTRATION                                        :
                                                      :



                                                  ORDER

PER CURIAM

       AND NOW, this 4th day of October, 2016, it is ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 601 of the Pennsylvania Rules
of Judicial Administration is amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b) and shall
be effective in 30 days.


Additions are shown in bold and are underlined.
Deletions are shown in bold and are bracketed.